          Case 2:20-cv-00157-JAD-NJK Document 48
                                              47 Filed 08/22/21
                                                       08/18/21 Page 1 of 2




1    BENJAMIN J. CARMAN, ESQ.
     NV Bar # 12565
2    ROBERT T. HERNANDEZ, ESQ.
     NV Bar # 13892
3    CARMAN COONEY FORBUSH PLLC
     4045 Spencer Street Suite A47
4    Las Vegas, NV 89119
     Telephone: (702) 421-0111
5    Facsimile: (702) 516-1033
     service@ccfattorneys.com
6    Attorneys for Defendant
     IDS Property Casualty Insurance Company
7

8                         UNITED STATES DISTRICT COURT

9                                 DISTRICT OF NEVADA

10   PARMOD K. GARG, an individual,                            2:20-CV-157-JAD-NJK

11                        Plaintiff,                        STIPULATION & ORDER
                                                                FOR DISMISSAL
12   v.                                                        WITH PREJUDICE

13   IDS PROPERTY CASUALTY INSURANCE
     COMPANY, a foreign corporation that does
14   business as Ameriprise Auto & Home                             ECF No. 47
     Insurance; BARBARA K. CEGAVSKE, as
15   Secretary of the State for the State of
     Nevada; and DOES and ROE entities I - X,
16   inclusive,

17                       Defendants

18

19           IT IS HEREBY STIPULATED AND AGREED between Plaintiff Parmod

20   K. Garg and Defendant IDS Property Casualty Insurance Company by and through

21   their respective counsel of record, that IDS Property Casualty Insurance Company

22   be dismissed with prejudice, each party to bear their own fees and costs.

23           It is further stipulated that all current hearings, deadlines, trial dates, and

24

25
        Case 2:20-cv-00157-JAD-NJK Document 48
                                            47 Filed 08/22/21
                                                     08/18/21 Page 2 of 2




1    conferences on calendar shall be vacated.

2    DATED August 18, 2021                       DATED August 18, 2021

3    CARMAN COONEY FORBUSH                       GARG GOLDEN LAW FIRM
     PLLC
4    /s/Benjamin J. Carman                       /s/Anthony B. Golden

5    BENJAMIN J. CARMAN, ESQ.                    PUNEET K. GARG, ESQ.
     ROBERT T. HERNANDEZ, ESQ.                   ANTHONY B. GOLDEN, ESQ.
6    Attorneys for Defendant                     Attorneys for Plaintiff
     IDS Property Casualty Insurance             Parmod K. Garg
7    Company

8

9
                                             ORDER
10
             Based on the parties' stipulation [ECF No. 47] and good cause appearing, IT IS
11    HEREBY     ORDERED      that THIS ACTION IS DISMISSED with prejudice, each side to bear
            IT IS   SO ORDERED.
      its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.
12
     Dated: _____________________
13
                                             _________________________________
                                             U.S. District Judge Jennifer A. Dorsey
14
                                             Dated: August 22, 2021
                                              _________________________________
15                                            UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24
